November 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 HIDALGO INTERNATIONAL, INC., Appellant

NO. 14-12-01120-CV                          V.

                        SARA WOLKOWITZ, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Sara
Wolkowitz, signed, September 13, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED. We order appellant, Hidalgo
International, Inc., to pay all costs incurred in this appeal. We further order this
decision certified below for observance.